FILE COPY




 IN THE COURT OF                                                      CRIMINAL
                                         APPEALS
                                         OF TEXAS
MEDINA, HECTOR ROLANDO                                          CAUSE NUMBER WR-75,835-01

V.

THE STATE OF TEXAS

                                             ORDER

          The above styled and numbered cause is before this Court on Application for Writ of

Habeas Corpus pursuant to Art. 11.071 stemming from Applicant’s Capital Murder conviction in

Cause No. W07-32923 S (A) from the 282nd District Court of Dallas County.

          Exhibits 1 - 61, including Sealed Exhibit 6, is ordered returned to the District Clerk of

Dallas.

          IT IS SO ORDERED THIS THE 24TH DAY OF AUGUST, 2021

                        PER CURIAM

EN BANC
DO NOT PUBLISH